Title: To George Washington from Brigadier General Samuel Holden Parsons, 9 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dr General
          Redding [Conn.] 9th July 1 o’Clock P.M.
        
        I have this Moment arrivd here after a Tour of Sixty Miles Since 11 o’Clock last Night: The few Militia at New Haven behavd exceeding well, repulsd the Enemy several Times & considerable Loss was sufferd by the Enemy; they burnt a Number of Houses at East & West Haven & plunderd New Haven: they have destroyd Fairfield, almost every House: the Abuses of Women, Children & Old Men are unparaleld: they imbarkd from Fairfield Yesterday and pasd over Sound but there’s Reason to think they design an Attack on Norwalk & the other Towns.
        Genl Wolcott has recd an Express informing that about 4000 of the Enemy are in Possession of Horseneck & marching Eastward. I have wrote to Col. Moyland & the Small Number of Infantry desiring them to march to the Coast, I hope it will be agreable to yr Excellency’s Intentions I hear Nothing of Glover’s Brigade: is it possible to send 1000 Conl Troops? they will serve to Steady the Militia & render

them a formidable Body: I will write you from Norwalk where I shall be this Night. I am yr Excellency’s Obedt Servt
        
          Samuel H. Parsons
        
      